Dismissed and Memorandum Opinion filed February 25, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00859-CV
____________
 
SERVICE STEEL WAREHOUSE CO., L.P., Appellant
 
V.
 
SAMUEL F. EAKIN, Appellee
 

 
On Appeal from the
234th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-65337
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from an order sustaining appellee’s special appearance signed September
23, 2009. On February 10, 2010, appellant filed a motion to dismiss the appeal.
See Tex. R. App. P. 42.1.
The motion is granted. 
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Anderson and Christopher.